Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Owensboro Place and Rehabilitation Center
(CCN: 18-5236),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-09-573
Decision No. CR2286

Date: November 22, 2010

DECISION

Petitioner, Owensboro Place Care and Rehabilitation Center (Petitioner or facility), is a
long-term care facility located in Owensboro, Kentucky, that participates in the Medicare
program. The Centers for Medicare and Medicaid Services (CMS) determined that the
facility was not in substantial compliance with Medicare requirements and that its
deficiencies posed immediate jeopardy to resident health and safety. Based on this, CMS
imposed civil money penalties (CMPs) of $3,050 per day for fifty days of immediate
jeopardy (December 25, 2008 through February 12, 2009). Petitioner timely appealed
CMS’s determination.

For the reasons set forth below, I find that the facility was not in substantial compliance
with Medicare program requirements, its deficiencies posed immediate jeopardy to
resident health and safety, and, because $3,050 is the minimum per day penalty for
periods of immediate jeopardy, the penalty imposed is reasonable as a matter of law.

I. Background
The Social Security Act (Act) sets forth requirements for nursing facility participation in

the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act §1819. The
2

Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, responding to a complaint, the Kentucky Cabinet for Health and Family Services
(State Agency) initially surveyed the facility from January 26 - February 3, 2009. CMS
Ex.16; P. Ex. 2. State surveyors returned to the facility for follow-up on April 3, 2009.
CMS Ex. 18; P. Ex. 1.! Based on their findings, CMS determined that, from December
25, 2008 through February 12, 2009, the facility was not in substantial compliance with
Medicare participation requirements, including 42 C.F.R. § 483.25(h) (Tag F323 —
supervision/accident prevention) and 42 C.F.R. §§ 483.10(d)(3) and 483.20(k)(2) (Tag F
280 — comprehensive care plans).? CMS also determined that the deficiencies cited
under these regulations posed immediate jeopardy to resident health and safety. CMS
Exs. 1, 18. CMS has imposed against the facility CMPs of $3,050 per day for fifty days
of immediate jeopardy (December 25, 2008 through February 12, 2009), for a total
penalty

' In the interim, the surveyors revisited the facility on February 16, 2009, and cited an
additional deficiency at the immediate jeopardy level (42 C.F.R. § 483.25). The parties
agree that the February 16 survey findings are not before me here, although they disagree
about the reasons for that. According to CMS, the facility did not appeal the February 16
survey findings, which are therefore final. CMS Ex. 17; CMS Br. at 2 n.1; 42 C.F.R.

§ 498.22(b). Petitioner claims that no survey was completed on that date, an assertion
that seems incompatible with the existence of a survey report form that cites February 16,
2009 as the “date survey completed.” CMS Ex. 2. On the other hand, CMS presents no
evidence that it imposed any remedies as a result of the survey or even sent Petitioner a
copy of the survey report, much less notice of any appeal rights.

> Other deficiencies were cited at lower levels of scope and severity: 42 C.F.R. §§
483.20(b)(2)(i), 483.25, and 483.20(c). CMS Exs. 16, 17, 18. Because I find that the
deficiencies cited under 42 C.F.R. § 483.25(h) are, by themselves, sufficient to support
the remedy imposed, I decline to review these additional citations. For the same reason, I
need not review the deficiencies cited under sections 483.10(d)(3) and 483.20(k)(2). See
Claiborne-Hughes Health Ctr., 609 F.3d 839, 847 (6th Cir. 2010); Carrington Place of
Muscatine, DAB No. 2321 at 20-21 (2010).
of $152,500. CMS Ex. 1.’
Petitioner timely requested a hearing.

The case was initially assigned to Administrative Law Judge (ALJ) Alfonso J. Montano,
who convened a hearing in Louisville, Kentucky on April 14, 2010. Ms. Erica Matos
appeared on behalf of CMS, and Ms. Donna Holshouser Stinson appeared on behalf of
Petitioner. Transcript (Tr.) at 4-5.

At the hearing, Judge Montano admitted into evidence CMS Exhibits (Exs.) 1-20,
although he acknowledged, and the parties agreed, that CMS Exs. 9, 11, 12, 13, 14, and
15 are not relevant to the issues in this case. Tr. at 8-9. Therefore, although those
exhibits have been made part of this record, in deciding this matter, I will not consider
them. See 42 C.F.R. § 498.60(b)(1) (providing that the ALJ receives in evidence “any
documents that are relevant and material”). Judge Montano also admitted P. Exs. 1-25.
Tr. at 10.

When Judge Montano left the Civil Remedies Division, the matter was reassigned to me.
In an order dated August 20, 2010, I noted that the case had been heard and fully briefed
and advised the parties that, unless they objected, I would close the record and decide the
case. Neither party objected.

II. Issues

The issues before me are: 1) from December 25, 2008 through February 12, 2009, was
the facility in substantial compliance with Medicare requirements; and 2) if the facility
was not in substantial compliance, did its deficiencies pose immediate jeopardy to
resident health and safety.

Because CMS has imposed the minimum per-day penalty for situations involving
immediate jeopardy, the reasonableness of the penalty is not before me. 42 C.F.R.
§ 488.438(a)(i).

* CMS initially imposed an additional CMP of $100 per day, effective February 13, 2009,
but, based on the facility’s plan of correction, it rescinded that penalty, determining that
the facility returned to substantial compliance on February 13. CMS Ex. 1; CMS Post-
Hearing Br. at 2.
II. Discussion

A, The facility was not in substantial compliance with 42
CF.R. § 483.25(h), because staff ignored facility policy
regarding elopements when they failed to respond to a door
alarm, allowing a vulnerable, unsupervised resident to leave
the facility."

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act

§ 1819(b); 42 C.F.R. § 483.25. To achieve this, the facility must, among other
requirements, “ensure” that each resident’s environment remains as free of accident
hazards as possible. 42 C.F.R. § 483.25(h)(1). It must “take reasonable steps to ensure
that a resident receives supervision and assistance devices designed to meet his assessed
needs and to mitigate foreseeable risks of harm from accidents.” Briarwood Nursing
Ctr., DAB No. 2115 at 5 (2007); Guardian Health Care Ctr., DAB No. 1943 at 18 (2004)
(citing 42 C.F.R. § 483.25(h)(2)). The facility must anticipate what accidents might
befall a resident and take steps to prevent them. A facility is permitted the flexibility to
choose the methods it uses to prevent accidents, but the chosen methods must constitute
an “adequate” level of supervision under all the circumstances. Briarwood DAB No
2115 at 5; Windsor Health Care Ctr., DAB No. 1902 at 5 (2003); see Burton Health Care
Ctr., DAB No. 2051 at 9 (2006) (holding that determining whether supervision/assistive
devices are adequate for a particular resident “depends on the resident’s ability to protect
himself from harm”).

Resident 1 (R1) was an 81-year-old woman, admitted to the facility on August 1, 2008.
CMS Ex. 8 at 2, 61, 88, 111; P. Ex. 4 at 1. She suffered from a variety of ailments,
including vascular dementia, peripheral vascular disease, and Alzheimer’s disease. CMS
Ex. 8 at 13; P. Ex. 4 at 1,2. According to her initial assessment, she engaged in
wandering behavior, defined as “moving with no rational purpose, seemingly oblivious to
needs or safety,” and her behavior was not easily altered. CMS Ex. 8 at 19, 26, 65, 90; P.
Ex. 4 at 3; Tr. at 27.

Because of her wandering, the facility identified R1 as an elopement risk, and her care
plan directed staff to attach a WanderGuard bracelet to her. If the WanderGuard alarm
sounded or if she attempted to leave the unit or the building, staff were to redirect her.
CMS Ex. 8 at 75; P. Ex. 4 at 32, 80. A physician’s order instructed staff to check the
WanderGuard for placement and function every shift. CMS Ex. 8 at 83, 85. Her records
confirm that staff put a WanderGuard in place on her ankle, and checked it periodically.
CMS Ex. 8 at 8, 26, 57, 89; P. Ex. 4 at 74; Tr. at 28.

4 My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
5

When an individual wearing a WanderGuard bracelet approaches a door that is linked
into the system, an alarm sounds, alerting staff of a potential elopement before the
resident can even open the door. Some systems also provide for automatic door locking —
the linked-in door will lock when approached by someone wearing the bracelet, although
others can pass through freely. Tr. at 64-65.

R1 was one of approximately 15 residents equipped with a WanderGuard bracelet. CMS
Ex. 3; P. Ex. 12 at 5; P. Ex. 13; Tr. at 34. But only three of the facility’s exit doors were
linked into the WanderGuard system. R1 lived on the facility’s E wing, which was
located at the far back end of the building. None of the E wing exit doors were linked
into the WanderGuard system. P. Ex. 18; Tr. at 32-33, 102. The unlinked doors would
open if pushed for 15 seconds, and an alarm would sound. Tr. at 33, 66. At the same
time, another alarm would sound at a nursing station panel. Tr. at 67. It appears that the
E wing door alarms sounded at a panel located in the D wing. When the alarm sounded
at the panel on the D wing, the nurse there was supposed to announce to staff that one of
their alarms was sounding. Tr. at 138.

Facility policy dictated that, upon hearing a door alarm, “all staff must secure the resident
that they are working with and go to visually check the door that is sounding.” In
checking the door, staff were required to open it, go outside, and look around the vicinity
to make sure that a resident had not left. “You must check that door and the surrounding
areas outside as well.” CMS Ex. 6 at 15; P. Ex. 11 at 8; Tr. at 129-30. But, as the
following incident illustrates, facility staff were either unaware of their obligations or
chose to ignore them.

On December 25, 2008, seven employees were assigned to the E wing. Tr. at 130. They
acknowledge hearing a door alarm sound. Yet, they did not respond, which allowed R1
to leave the facility. Fortunately, a staff member happened to spot R1 in the facility
parking lot and returned her to the facility before any harm came to her.

The record before me suggests that the facility’s investigation of this incident was less
than thorough. Written statements are vague, incomplete, and inconsistent, and no
apparent effort was made to reconcile those inconsistencies.*

A nursing note says that R1 was “found in [the] parking lot.” She was carrying blankets
and a purse, wore a sweatshirt, sweatpants, and socks, no shoes. The temperature outside
was 32 degrees Fahrenheit. CMS Ex. 8 at 74; P. Ex. 4 at 25.

In an undated note, Registered Nurse (RN) Randy Sickels writes that, while he was
transporting a resident to the dining room, he looked out the window and saw R1 in the

* Director of Nursing (DON) Carolyn Lynn (nee Davis) testified that she put together a
time line of the events of December 25, but the record includes no such document. Tr. at
129.
6

parking lot between the garage and the building.° She was carrying her blankets and
walking toward the main parking area. He escorted her back to the building and reported
the incident to the resident’s “responsible nurse,” apparently Licensed Practical Nurse
(LPN) Kristina Johnson, who was the only other nurse on duty in the E wing. CMS Ex. 5
at 2; P. Ex. 5 at 4. In his note, RN Sickels does not mention what time he found R1, nor
does he mention hearing a door alarm, factors that would have been important in
assessing where and why the facility’s anti-elopement systems broke down.

RN Sickels later told the state surveyor, Carol McIntosh, that on December 25 he was in
another resident’s room on the E wing with the door closed when he “vaguely” heard an
alarm go off. He did not respond to it. Later, while taking residents to the dining room,
he happened to see saw R1 in the parking lot. CMS Ex. 7 at 9; Tr. at 48.

Notwithstanding RN Sickels’ statement to Surveyor McIntosh, DON Lynn testified that
“Tijn my investigation, [RN Sickels] did not hear the alarm.” Tr. at 139-40. She does not
explain how she reached this conclusion, and I find no support for it in the record.
Petitioner did not produce RN Sickels as a witness. No investigative report suggests that
the alarm was not audible. See, e.g., P. Ex. 14. Moreover, the facility’s anti-elopement
policy was predicated on the assumption that staff in the unit could hear door alarms and
respond immediately. If DON Lynn legitimately concluded that RN Sickels did not hear
the alarm, I would expect to see evidence that she investigated further and that the facility
re-visited the efficacy of its policy.

In her statement regarding the incident, LPN Johnson wrote that she saw R1 in the dining
room at 11:45 a.m. The resident was wearing a sweatshirt, sweatpants, and socks, and
was carrying blankets and a purse. The temperature outside was 32 degrees. At 12:20
p.m., Randy Sickles told her that he had found R1 in the parking lot and brought her
inside. LPN Johnson’s note does not mention a door alarm, but says that, while in the
dining room, she heard a page directing the East Wing South to lock its door. CMS Ex. 5
at 4; P. Ex. 5 at 1.

LPN Johnson told Surveyor McIntosh that she had been assigned to the E wing on
December 25, and was involved with R1’s care; she heard the alarm go off but was not
able to respond, because she had to stay in the dining room to help feed the residents. Tr.
at 50-51, 116. At the hearing, LPN Johnson added that she was unable to respond to the
alarm because a nurse had to be in the dining room in case of a choking incident. Tr. at
116-17. During her testimony, LPN Johnson admitted that, while she remained in the
dining room, she twice heard the page asking staff of E South to check their door. Tr. at
117.

° Another employee statement challenges RN Sickel’s claims. Nurse Aide Crystal
Howard writes: “Randy Sickels was not transporting residents. I saw him get a cigarette
and leave the floor alone.” CMS Ex. 5 at 9. The record contains no evidence that facility
administrators followed up on these charges.
7

LPN Johnson also testified that four to five nurse aides were with her in the dining room.
It apparently “did not cross [her] mind” to send one of them out in response to the alarm.
See Tr. at 122-23. In any event, not one of them responded to the door alarm.

Some of these staff apparently suggested to Surveyor McIntosh that they were not
supposed to leave the dining room. Tr. at 53. Ifso, the facility’s elopement policy itself
was probably unworkable, and, at the least, should have been reconsidered. At mealtime,
almost all of the E wing employees were in the dining room, which left virtually no one
available to respond to a door alarm.

I could not tell from LPN Johnson’s statements whether she saw R1 in the dining room
before or after the elopement. Some statements from staff support my concluding that
the resident eloped between 11:00 and 11:30 a.m. According to Nurse Aide Angie
Calloway, the door alarm was sounding on the south hall of the E wing at 11:00 to 11:30
a.m.; LPN Nayla Dunn paged the unit three times, asking that the door be checked and
cleared. According to Nurse Aide Calloway’s note, LPN Dunn sent at least two people to
check the door, and a third person also said she would check because of the “excessive
sounding of the alarm.” CMS Ex. 5 at 18. Consistent with this statement, LPN Dunn
wrote that, at 11:30 a.m., she was working on the D wing, and, for approximately 15
minutes, she heard the alarm sounding for E wing south. She “announced” three times
for E Wing to check the door, and then sent three people to check on the alarm.
Eventually, someone named Mary Roberts went to check “as [the] door alarm [was] still
sounding,” and she locked the door and reset the alarm. CMS Ex. 5 at 7; P. Ex. 5 at 9.

Without specifying any times, Nurse Aide Amanda Calloway wrote that she heard LPN
Dunn page E South to reset the door. About 20-30 minutes later, she saw Randy Sickels
bring R1 back into the wing’s front door. CMS Ex. 5 at 8; P. Ex. 5 at 7.’ This statement
suggests that 20 to 30 minutes elapsed between R1’s setting off the alarm and her return
to the facility.

Based on this evidence, it seems that R1 exited the facility, setting off the alarm, some
time between 11:00 and 11:30 a.m. No one from that unit responded to LPN Dunn’s
repeated pages asking that someone check the door. After about fifteen minutes, LPN
Dunn sent someone from another unit to lock the door and reset the alarm. In the
meantime, RN Sickels saw the resident and returned her to the facility.

7 Ina subsequent clarification, dated December 26, Nurse Aide Calloway wrote that the
alarm was not going off for 30 minutes. Rather, the alarm went off and LPN Dunn called
for a reset; after a minute or so, it was reset. But then the alarm went off again, and LPN
Dunn paged for it to be reset, and the door was reset in a couple of minutes. CMS Ex. 5
at 13; P. Ex. 5 at 8. Nurse Aide Calloway does not explain how she knew that the door
was so quickly reset, an assertion that is inconsistent with the statements of others,
including LPN Dunn.
8

But other employees wrote that LPN Dunn’s announcements to the E unit occurred later,
between 12:15 and 12:30 p.m. Nurse Aide Talna Laughery wrote that she was on the
B/C wing at about 12:15 to 12:20, when she twice heard LPN Dunn page E Wing South
to check its south door. P. Ex. 5 at 3. According to Nurse Aide Crystal Howard, she was
in the dining room at 12:20 p.m., feeding a resident, when she heard the page for East
Wing South staff to lock their door. After the second page, someone re-set the door.
CMS Ex. 5 at 9. Nurse Aide Sarah Chilafoe wrote that, at 12:17 p.m., she saw “Randy
... coming in the door from C wing with R1.” P. Ex. 5 at 6.

Just one employee wrote that she responded to the alarm. Medication Aide Karen Lewis
was assigned to the E wing, charged with passing medications. Tr. at 51. She wrote that
“at approximately 12:15 p.m.,” she saw R1 standing in the E wing lobby, holding a
blanket. The aide then left the unit to go to the bathroom. She did not indicate how long
she was gone but wrote that, when she returned, the alarm on the south end door was
going off. She went to check and reset the door. She went outside to look for any
resident who might have gone out, but, seeing no one, returned to the facility and reset
the door. Someone told her that R1 had set off the alarm but was back in the facility.
CMS Ex. 5 at 5; P. Ex. 5 at 2. Iam not able to reconcile her time table with those
offered by Nurse Aide Angie Calloway and LPN Dunn. Assuming that Medication Aide
Lewis was away for as long as 20 to 30 minutes, her statement would be consistent with
that of Nurse Aide Amanda Calloway.

Ultimately, I need not resolve these conflicts. The undisputed evidence establishes that
the nurses and most of the nurse aides on the E unit failed to respond to the sound of a
door alarm, in contravention of the facility policy, which allowed R1 to elope. This alone
means that facility staff failed to take reasonable steps to ensure that the resident received
the supervision necessary to mitigate foreseeable risks of harm from accidents. The
facility was therefore not in substantial compliance with 42 C.F.R. § 483.25(h).

B. CMS’s determination that the facility’s deficiencies
posed immediate jeopardy to resident health and safety is
not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.

§ 498.60(c). The Departmental Appeals Board (Board) has observed repeatedly that the
“clearly erroneous” standard imposes on facilities a “heavy burden” to show no
immediate jeopardy, and has sustained determinations of immediate jeopardy where
CMS presented evidence “from which ‘[o]ne could reasonably conclude’ that immediate
jeopardy exists.” Barbourville Nursing Home, DAB No. 1931 at 27-28 (2004) (citing
Koester Pavilion, DAB No. 1750 (2000)); Daughters of Miriam Ctr., DAB No. 2067 at 7,
9 (2007). The facility must come forward “with evidence and argument showing that the
9

harm or threatened harm did not meet any reasonable standard of serious.” Daughters of
Miriam Ctr. DAB No. 2067 at 9.

Fortuitously, no harm befell R1. However, the regulation does not require actual harm,
and as the Board has determined:

The likelihood of serious harm is weighed not merely by the
fortuitous sequence of events . . . but by considering what the
episode reveals about dangers to which residents in the
facility were exposed by the identified problems and how
likely such dangers were to result in serious harm .... [T]he
fact that someone who was severely mentally impaired and
unable to care for her own safety could wander off entirely
unnoticed and not be sought until strangers rescued her
presents significant likelihood that vulnerable residents might
encounter the very dangers which [the facility] calls the
“usual hazards of wandering away,” such as falls, traffic, etc.

Century Care of Crystal Coast, DAB 2076 at 24 (2007); accord, Kenton Healthcare,
LLC, DAB No. 2186 at 23-26 (2008).

Here, a vulnerable resident was able to leave the facility without staff intervention and
remain outside in a parking lot for an unknown period of time. She was inappropriately
dressed for the freezing temperature, having no shoes and no coat. Moreover, at least 15
residents were at risk for elopement, and, to protect them, the facility’s policy required
that all staff respond immediately to door alarms. Yet, at last six of the seven staff
assigned to the E wing did not respond to the sounding alarm. They were either unaware
of the facility’s policy, indifferent to it, or unable to follow it because it conflicted wit
other policies, which required them to remain with residents in the dining room. That
staff would not or could not follow the policy in place to prevent elopements created a
“significant likelihood” that vulnerable residents could encounter the significant dangers
related to elopement. CMS’s immediate jeopardy determination is therefore not clearly
erroneous.

C. CMS’s determinations as to the duration of the periods
of noncompliance and immediate jeopardy are consistent
with statutory and regulatory requirements.

Substantial compliance means not only that the facility corrected the specific cited
instances of substantial noncompliance, but also that it implemented a plan of correction
designed to assure that no additional incidents would occur in the future. Once a facility
has been found to be out of substantial compliance (as Petitioner was here), it remains so

* In error, Petitioner cites the ALJ decision in Daughters of Miriam Ctr., DAB CR1357
(2005), but that decision was reversed by the Departmental Appeals Board.
10

until it affirmatively demonstrates that it has achieved substantial compliance once again.
Premier Living and Rehab Ctr., DAB No. 2146 at 23 (2008); Lake City Extended Care,
DAB 1658 at 12-15 (1998). The burden is on the facility to prove that it has resumed
complying with program requirements, not on CMS to prove that deficiencies continued
to exist after they were discovered. Asbury Ctr. at Johnson City, DAB No. 1815 at 19-20
(2002). A facility’s return to substantial compliance usually must be established through
aresurvey. 42 C.F.R. § 488.454(a). To be found in substantial compliance earlier than
the date of the resurvey, the facility must supply documentation “acceptable to CMS”
showing that it “was in substantial compliance and was capable of remaining in
substantial compliance” on an earlier date. 42 C.F.R. § 488.456(e) (emphasis added);
Hermina Traeye Mem’! Nursing Home, DAB No. 1810 at 12 (citing 42 C.F.R.
§488.456(a) and (e)); Cross Creek Care Ctr., DAB No. 1665 (1998).

Here, CMS determined that the facility returned to substantial compliance after its April
3, 2009 follow-up survey. Instead of setting April 3 as the date the facility achieved
substantial compliance, however, CMS accepted the facility’s representation that its
corrective actions were completed on February 13, 2009. P. Exs. 2, 3; CMS Ex. 18.

Petitioner nevertheless complains that it corrected its deficiencies, particularly the
immediate jeopardy “immediately, within a matter of hours... .” P. Post-Hearing Br. at
17. The evidence does not support Petitioner’s position.

DON Lynn, who was not in the facility at the time of the elopement, testified that, when
LPN Johnson called to tell her about the December 25 elopement, she instructed the LPN
to assess the resident, notify the physician and the family, “start educating the staff,” and
to take statements from the staff. Tr. at 128-29. As instructed by DON Lynn, LPN
Johnson conducted a staff in-service on responding to alarms. Tr. at 118. By itself, one
in-service training session does not establish that the facility has corrected its problems
and assured that they will not recur. After all, according to LPN Johnson, the employees
were already aware of their duties regarding elopement or possible elopement (Tr. at
118), yet a serious error occurred, involving multiple staff members. The facility must
not only make sure that its staff is trained adequately, it must thereafter monitor to make
sure that the training resolved the problem.

Moreover, the “evidence” of in-service training seems inadequate to address the problem.
A December 25 statement signed by staff reads: “when door alarms staff is to exit
building to look for possible elopement.” P. Ex. 6. But this single statement does not
even address, much less resolve, the problems of December 25. The problem was not
that staff inadequately responded to the door alarms; the problem was that they did not
respond at all. If, in fact, they were also directed to remain with their residents in the
dining room, this training did nothing to resolve that conflict.

Finally, the facility’s “investigation” of the December 25 elopement raises additional
questions about the speed with which the facility corrected its deficiency. By not
investigating properly, a facility loses the opportunity to analyze and correct its problems.
11

Century Care of Crystal Coast, DAB No. 2017 at 21 (2007), aff'd No. 07-1491, 2008 WL
2385505 (4th Cir. 2008). I have already discussed problems with witness statements. In
addition, Petitioner submits only one document purporting to be a report of the incident: a
December 26, 2008 document titled “Allegations of Violation of Policy,” signed by
Facility Administrator Bruce Roberson. The report says that the resident was a “wander
risk” and a WanderGuard bracelet was in place. This intervention was “effective”
because she was “brought back into [the] facility [in] less than 5 minutes by [a] staff
member.” He therefore declared the “investigation complete.” P. Ex. 14 at 2 (emphasis
in original).

This report is most charitably described as inaccurate. All of the evidence establishes
that the WanderGuard intervention was simply irrelevant to the incident. No evidence
suggests that staff returned the resident within five minutes. And the report completely
ignores the overarching problem that staff did not follow the facility policy by responding
to the door alarm. Such inaccuracies belie the facility’s assertion that it immediately
corrected its deficiencies. In fact, it had not even acknowledged them.

Because Petitioner has not established that an effective plan of correction was
implemented any earlier than that determined by CMS, I sustain CMS’s determinations
as to the duration of the periods of substantial noncompliance and immediate jeopardy.

IV. Conclusion

From December 25, 2008 through February 12, 2009, the facility was not in substantial
compliance with Medicare requirements, and its deficiencies posed immediate jeopardy
to resident health and safety. CMS has imposed the minimum per-day penalty for

situations involving immediate jeopardy, so the penalty is reasonable as a matter of law.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

